EXHIBIT 99.1 NOTICE TO READER The enclosed amends the Condensed Interim Consolidated Financial Statements of Extorre Gold Mines Limited for the three months ended March 31, 2012 and 2011 which were originally filed under SEDAR project number 01908504 (the “Interim Financial Statements”).The amendments were necessitated by a comment from the British Columbia Securities Commission. The amendment to the Interim Financial Statements consists of the following: ● providing required disclosure in the Interim Financial Statements as to the statement of changes in equity for the 3 month period ended March 31, 2011; and ● providing required disclosure in the notes to the Interim Financial Statements as to compliance with IAS 34. Other than the above referenced amendments, there are no other changes to the Interim Financial Statements. Condensed Interim Consolidated Financial Statements (Expressed in Canadian Dollars) For the three months ended March 31, 2012 and 2011 (Unaudited) 2 Extorre Gold Mines Limited Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) March 31, 2012 December 31, 2011 Assets Current Cash and cash equivalents (Note 3) $ $ Amounts receivable and prepaid expenses Property and equipment (Note 4) Mineral properties (Note 5) $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 9) 69 Shareholders’ Equity Share capital (Note 6) Contributed surplus Deficit ) ) Accumulated other comprehensive loss ) ) $ $ Contractual Obligations
